Citation Nr: 1726571	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to August 2001 and from December 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in January 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal was initially before the Board in July 2010.  Then, it was remanded for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is necessary before adjudication of this claim is possible.  

Initially, the Board notes that Section 501 of the Camp Lejeune Act of 2012 is not applicable to this appeal as it was docketed prior to February 2, 2013.  38 C.F.R. § 7105 (2016).  That is, the Veteran's claim was first certified to the Board in October 2009.  The most recent Supplemental Statement of the Case (SSOC) was issued in October 2015.  Since then, the Veteran's electronic claims file contains updated VA treatment records related to his low back condition.  The Veteran did not provide a waiver of AOJ consideration in the first instance of this evidence.  Accordingly, the appeal must be remanded for the AOJ to consider these medical records and to issue an SSOC.  38 C.F.R. § 20.1304 (c) (2016).

Next, the Board observes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision that impacts this case.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the VA examinations conducted in September 2010 and February 2014 do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected thoracic spine disability.  The examiner must review the claims file and note that review in the examination report.  The examiner must address each of the following:

A) With regard to the thoracic spine disability, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.

B) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


